DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Regarding claims 15, 22, 23, and 25, Pinto discloses a chemical plant suitable for synthesis of ammonia (see Figure), said chemical plant comprising:
a front-end section (i.e., an upstream section comprising a reforming furnace including a reformer tube 22 and a secondary reformer 28) for generation of a make-up synthesis gas; and 
a synthesis section (i.e., a downstream section including ammonia synthesis reactors 78 and 84) for conversion of the make-up synthesis gas into an ammonia-containing product; 
wherein the generation of the make-up synthesis gas takes place by reforming of a hydrocarbon feedstock (i.e., natural gas, through line 25), and said reforming take place in a presence of process air (i.e., air supplied at line 112 to the secondary reformer 28).  
Pinto further discloses that the chemical plant comprises a steam system (see column 9, line 56 to column 10, line 20) including one or more steam producers (i.e., boilers 30, 36, 50 connected to a steam drum 100), steam users (i.e., steam turbines 104, 114, 118), and at least one steam condenser (i.e., means for producing the condensate (not shown) to be recovered and de-aerated for use as boiler feed water; see column 10, lines 14-20).  
Pinto further discloses that the chemical plant comprises process units that require cooling/refrigeration, including units for cooling the make-up synthesis gas (i.e., for conducting cryogenic fractionation at unit 73, see column 9, lines 17-24), and units for cooling the ammonia-containing product (i.e., cooling stages (not shown) for cooling the reacted gas containing ammonia, and condensation of the overhead in a distillation plant (not shown); see column 9, lines 42-55).
Pinto fails to disclose that said cooling/refrigeration requirement is fulfilled by a refrigeration system that includes at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Pinto also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to a refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
	Avery et al. discloses an apparatus (see FIG. 1; paragraphs [0015]-[0026]) comprising:
a refrigeration system including at least one adsorption refrigeration unit (i.e., an adsorption chiller system 12 including an adsorption chiller 40; see also FIG. 2);
a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., a condenser 15); and
a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to the steam condenser 15, said heat exchanger 36 transferring heat to a working fluid of said at least one adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40 via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of said refrigeration system.
	Avery et al. (see paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  However, Avery et al. also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.” 
As well-known in the art, a refrigeration unit is identified by its working fluid-- i.e., an adsorption refrigeration unit circulates a working fluid comprising an adsorbent, whereas an absorption refrigeration unit circulates a working fluid comprising an absorbent.  In adsorption refrigeration, the refrigerant vapor adsorbs onto a solid surface acting as the adsorbent.  In absorption refrigeration, the refrigerant vapor absorbs into a liquid acting as the absorbent.
Sarbu et al. further explains the key differences between absorption refrigeration and adsorption refrigeration, which are the two basic refrigeration methods in closed sorption technology (see 6.2. Closed sorption systems).  
Sarbu et al. (see first paragraph of 6.2.3 Adsorption refrigeration, on page 294) discloses, 
“The adsorption process differs from the absorption process in that absorption is a volumetric phenomenon, whereas adsorption is a surface phenomenon.  The primary component of an adsorption system is a solid porous surface with a large surface area and a large adsorptive cavity.”  (with emphasis).
Sarbu et al. (see 6.2.3 Adsorption refrigeration) discloses common working pairs for the adsorption refrigeration technique, including: silica gel/water; activated-carbon/methanol; activated-carbon/ammonia; and zeolite/water.  Note that in each case, the working pair includes a solid surface (i.e., silica gel, activated-carbon, or zeolite).  
Sarbu et al. (see 6.2.1 Absorption refrigeration) also discloses that typical working pairs for absorption refrigeration include: ammonia and water (NH3/H2O) or lithium bromide and water (H2O/LiBr).  Sarbu et al. (beginning at the second paragraph of the section) also describes the equipment used to implement the absorption refrigeration technology.
Coker also discloses that the most common industrial absorption-type refrigeration systems utilize either aqua-ammonia or lithium bromide-water as the working pair, wherein, in the case of the aqua-ammonia working pair, “… the principle of operation depends upon the capability of water to absorb large quantities of ammonia vapor, which can be released from the solution by the direct application of heat.” (see page 644, second column, first and second paragraphs; see also page 631, under “Types of Refrigeration Systems”).
	Therefore, while Avery et al. lists “ammonia and water” as a suitable working pair for use in adsorption chillers (see paragraph [0022]), one of ordinary skill in the art would consider this a misnomer because it is well-known in the art that the ammonia-water working pair is a working fluid used in absorption chillers.  The ammonia of the working pair functions as the refrigerant, while the water (liquid) of the working pair functions as an absorbent into which ammonia vapor is absorbed.
	Accordingly, Avery et al. suggests that a suitable working fluid may alternatively comprise an ammonia and water working pair, and as such, the refrigeration unit of the refrigeration system would comprise an absorption refrigeration unit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system including at least one refrigeration unit and a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of said at least one refrigeration unit in the chemical plant of Pinto because the refrigeration system and the heat exchanger, arranged at a location intermediate the steam users and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users (steam turbines) to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
	It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Pinto by installing a refrigeration system with a refrigeration unit and installing a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of the refrigeration unit because the refrigeration system and the heat exchanger, arranged between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as a heat input to a refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
	While Avery et al. (see paragraph [0022]) prefers a silica gel-water working pair (i.e., a working fluid used in adsorption refrigeration) over an ammonia-water working pair (i.e., a working fluid used in absorption refrigeration), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP § 2123.  
Therefore, it would have further been obvious for one of ordinary skill in the art before the effectively filing date of the claimed invention to provide at least one absorption refrigeration unit (i.e., a refrigeration unit utilizing an ammonia-water working pair) in the refrigeration system in the chemical plant/method of Pinto because the ammonia-water working pair was suggested as a suitable alternative to the silica-gel water working pair by Avery (at paragraph [0022]); because absorption refrigeration and adsorption refrigeration were known in the art as the two basic methods of providing refrigeration using closed sorption technology (see Sarbu et al. at 6.2 Closed sorption systems); and because one of the most common industrial absorption-type refrigeration system utilizes the ammonia-water working pair (see Coker at page 622, second column, first paragraph).
	Regarding claims 18 and 19, the modified chemical plant of Pinto et al. meets the claims because the recitation of a specific temperature range for the steam at an inlet of the heat exchanger is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114, 2115.
	Regarding claim 20, Avery et al. discloses that the working fluid of the at least one absorption refrigeration unit may include a binary solution of a refrigerant and an absorbent (i.e., a working pair comprising ammonia (as the refrigerant) and water (as the absorbent); see paragraph [0022]).
	Regarding claim 21, Avery et al. (at paragraph [0022]) discloses that other working fluids may be used, but fails to disclose a working fluid that specifically comprises a binary solution including lithium bromide and water.
	Coker, however, discloses that, “The two most common industrial absorption-type refrigeration systems are (1) aqua-ammonia and (2) lithium bromide-water,” (see page 644, under the heading “Absorption Refrigeration”).  Coker further discloses that the selection of a particular working fluid for the refrigeration unit will depend on given temperature level and heat load requirements; wherein, when temperature levels greater than 0 °C are required, a lithium bromide solution is appropriate, and when temperature levels between -1.1 °C and -40 °C are required, an ammonia and water working fluid is appropriate (see page 631, under the heading “1. Temperature Level of Evaporating Refrigerant”).
	Sarbu et al. (see 6.2.1. Absorption refrigeration) also discloses that absorption refrigeration is one of the oldest refrigeration technologies, with the ammonia-water working pair invented in 1859, and the lithium bromide-water working pair later invented in 1950 for commercial purposes.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively select a binary solution including lithium bromide and water for the working fluid of the at least one absorption refrigeration unit in the modified chemical plant of Pinto et al., on the basis of suitability for the temperature level and heat load requirements of the chemical plant, because a lithium bromide and water-based absorption refrigeration unit was considered one of the two most common types of absorption refrigeration units in use, and a lithium bromide and water working fluid would have been appropriate when temperature levels greater than 0 °C are required, as taught by Coker; and the lithium bromide-water working pair has been in use in commercial refrigeration applications for many years, since 1950, as taught by Sarbu et al.
Regarding claims 26 and 27, Avery et al. (see paragraph [0021]) further discloses that the method comprises installing the heat exchanger 36 at a location that is between the existing steam users (i.e., steam turbines 10) and the existing steam condenser 15.  As shown in FIG. 1, a steam duct (i.e., the duct connecting an exhaust steam outlet 25, 26 to an inlet of the heat exchanger 36) directs steam from the steam users 10 to the heat exchanger, and the heat exchanger 36 is located in proximity to the steam condenser 15.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to either: i) remove a steam duct originally directed to the steam condenser 15, install a new steam duct of smaller length, and install the heat exchanger 36 between the newly installed steam duct and the steam condenser 15; or ii) remove a portion of a steam duct directed to the steam condenser 15, said portion being in proximity to the steam condenser 15, and install the heat exchanger 36 in the place of said removed portion, in the modified method of Pinto because such steps would have been evident to a mechanical engineer in the art for enabling the disclosed installation of the heat exchanger 36 at its required location between the existing steam users 10 and the existing steam condenser 15, with the heat exchanger 36 being positioned in proximity to the existing steam condenser 15 (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
	Yoshimura et al. discloses an apparatus (see FIG. 1-9) comprising a steam user (i.e., steam turbine 19); at least one steam condenser (i.e., the region comprising tube groups 22 including heat exchange tubes 21, on which steam is condensed); and a heat exchanger (i.e., a low pressure feed water heater 20) arranged to intercept at least part of a steam flow (i.e., from exhaust part 24 of the steam turbine 19) directed to the steam condenser; said heat exchanger 20 being fitted within a steam duct (i.e., a duct defined by the upper portion of the body 18) directed to the at least one steam condenser 21,22.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Pinto because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress the pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claim 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and further in view of Sanada et al. (JP 05-045019).
Avery et al. further discloses that the heat exchanger 36 may be any type of conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
Sanada et al. discloses an apparatus (see FIG. 1; translation) comprising: a refrigeration system including an absorption refrigeration unit (i.e., an absorption refrigerating machine including an absorber 21; see paragraph [0007]); a steam system (see paragraph [0006]) including a steam producer (i.e., a boiler 1 for generating high pressure steam), a steam user (i.e., a steam turbine 2 which converts steam energy into power energy), and a steam condenser (i.e., condenser 4); and a heat exchanger 5 (see paragraph [0007]) arranged capture heat from the steam exhausted from the steam user; said heat exchanger 5 transferring heat to a working fluid of the at least one absorption refrigeration unit (i.e., a working fluid comprising a LiBr solution 22 from the absorber 21, fed by a solution pump 24 to the heat exchanger 5) to provide at least part of a heat input required for operation of the refrigeration system; said heat exchanger 5 including a coil/tube having an inlet and an outlet for the working fluid 22.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Pinto to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Claims 15, 18-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Regarding claims 15, 24, and 25, Bauer et al. discloses a chemical plant for the production of methanol (see FIG. 1-5), said chemical plant comprising:
a methanol synthesis section (i.e., at a CH3OH synthesis reactor, FIG. 2);
a steam system including one or more steam producers (i.e., steam generators 12, FIG. 1; steam generation E, FIG. 3; a gas heated steam boiler, FIG. 5), steam users (i.e., turbines 14, FIG. 1; turbine & generator, FIG. 5), and at least one steam condenser (i.e., condensers, shown but not labeled, respectively downstream of the turbines 14, FIG. 1; the condensate being returned to the steam producer, FIG. 1 and 5); and
a refrigeration system (i.e., refrigerating machines; see page 2, lines 113-118) and process units that require cooling or refrigeration (e.g., cooling water for indirect condensation stages, see page 2, lines 21-30; refrigeration for splitting gas from the Rectisol plant, operating at around 100 °K, see page 2, lines 75-79; condensation A, FIG. 3).
	Bauer et al. fails to disclose that the refrigeration system includes at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Bauer et al. also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to the refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Avery et al. discloses an apparatus (see FIG. 1; paragraphs [0015]-[0026]) comprising:
a refrigeration system including at least one adsorption refrigeration unit (i.e., an adsorption chiller system 12 including an adsorption chiller 40; see also FIG. 2);
a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., a condenser 15); and
a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to said steam condenser 15, said heat exchanger 36 transferring heat to a working fluid of said at least one adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40 via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of said refrigeration system.
	Avery et al. (see paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  However, Avery et al. also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.”
	As well-known in the art, a refrigeration unit is identified by its working fluid-- i.e., an adsorption refrigeration unit circulates a working fluid comprising an adsorbent, whereas an absorption refrigeration unit circulates a working fluid comprising an absorbent.  In adsorption refrigeration, the refrigerant vapor adsorbs onto a solid surface acting as the adsorbent.  In absorption refrigeration, the refrigerant vapor absorbs into a liquid acting as the absorbent.
Sarbu et al. further explains the key differences between absorption refrigeration and adsorption refrigeration, which are the two basic refrigeration methods of closed sorption technology (see 6.2. Closed sorption systems).
Sarbu et al. (see first paragraph of 6.2.3 Adsorption refrigeration, on page 294) discloses, 
“The adsorption process differs from the absorption process in that absorption is a volumetric phenomenon, whereas adsorption is a surface phenomenon.  The primary component of an adsorption system is a solid porous surface with a large surface area and a large adsorptive cavity.”  (with emphasis).
Sarbu et al. (see 6.2.3 Adsorption refrigeration) discloses common working pairs for the adsorption refrigeration technique, including: silica gel/water; activated-carbon/methanol; activated-carbon/ammonia; and zeolite/water.  Note that in each case, the working pair includes a solid surface (i.e., silica gel, activated-carbon, or zeolite).  
Sarbu et al. (see 6.2.1 Absorption refrigeration) also discloses that typical working pairs for absorption refrigeration include: ammonia and water (NH3/H2O) or lithium bromide and water (H2O/LiBr).  Sarbu et al. (beginning at the second paragraph of the section) also describes the equipment used to implement the absorption refrigeration technology.
Coker further discloses that the most common industrial absorption-type refrigeration systems utilize either aqua-ammonia or lithium bromide-water as the working pair, wherein, in the case of the aqua-ammonia working pair, “… the principle of operation depends upon the capability of water to absorb large quantities of ammonia vapor, which can be released from the solution by the direct application of heat.” (see page 644, second column, first and second paragraphs; see also page 631, under “Types of Refrigeration Systems”).
	Therefore, while Avery et al. lists “ammonia and water” as a suitable working pair for use in adsorption chillers (see paragraph [0022]), one of ordinary skill in the art would consider this a misnomer because it is well-known in the art that the ammonia-water working pair is a working fluid used in absorption chillers.  The ammonia of the working pair functions as the refrigerant, while the water (liquid) of the working pair functions as an absorbent into which ammonia vapor is absorbed.
Accordingly, Avery et al. suggests that a suitable working fluid may alternatively comprise an ammonia and water working pair, and as such, the refrigeration unit of the refrigeration system would comprise an absorption refrigeration unit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system that includes at least one refrigeration unit and a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of said at least one refrigeration unit in the chemical plant of Bauer et al. because the refrigeration system and the heat exchanger, arranged at a location intermediate the steam users (steam turbines) and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Bauer et al. by installing a refrigeration system with a refrigeration unit and installing a heat exchanger to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of the refrigeration unit, because the refrigeration system and the heat exchanger, arranged between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
While Avery et al. (see paragraph [0022]) prefers a silica gel-water working pair (i.e., a working fluid used in adsorption refrigeration) over an ammonia-water working pair (i.e., a working fluid used in absorption refrigeration), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP § 2123.  
Therefore, it would have further been obvious for one of ordinary skill in the art before the effectively filing date of the claimed invention to provide at least one absorption refrigeration unit (i.e., a refrigeration unit utilizing an ammonia-water working pair) in the refrigeration system in the chemical plant/method of Bauer et al. because the ammonia-water working pair was suggested as a suitable alternative to the silica-gel water working pair by Avery (at paragraph [0022]); because absorption refrigeration and adsorption refrigeration were known in the art as the two basic methods of providing refrigeration using closed sorption technology (see Sarbu et al. at 6.2 Closed sorption systems); and because one of the most common industrial absorption-type refrigeration system utilizes the ammonia-water working pair (see Coker at page 622, second column, first paragraph).
Regarding claims 18 and 19, the modified chemical plant of Bauer et al. meets the claims because the recitation of a specific temperature range for the steam at an inlet of the heat exchanger is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114, 2115.
	Regarding claim 20, Avery et al. discloses that the working fluid may include a binary solution of a refrigerant and an absorbent (i.e., a working pair comprising ammonia (as the refrigerant) and water (as the absorbent); see paragraph [0022]).
	Regarding claim 21, Avery et al. (at paragraph [0022]) discloses that other working fluids may be used, but fails to disclose a working fluid that specifically comprises a binary solution including lithium bromide and water.
	Coker, however, discloses that, “The two most common industrial absorption-type refrigeration systems are (1) aqua-ammonia and (2) lithium bromide-water,” (see page 644, under the heading “Absorption Refrigeration”).  Coker further discloses that the selection of a particular working fluid for the refrigeration unit will depend on given temperature level and heat load requirements; wherein, when temperature levels greater than 0 °C are required, a lithium bromide solution is appropriate, and when temperature levels between -1.1 °C and -40 °C are required, an ammonia and water working fluid is appropriate (see page 631, under the heading “1. Temperature Level of Evaporating Refrigerant”).
Sarbu et al. (see 6.2.1. Absorption refrigeration) also discloses that absorption refrigeration is one of the oldest refrigeration technologies, with the ammonia-water working pair invented in 1859, and the lithium bromide-water working pair later invented in 1950 for commercial purposes.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively select a binary solution including lithium bromide and water for the working fluid of the at least one absorption refrigeration unit in the modified chemical plant of Bauer et al., on the basis of suitability for the temperature level and heat load requirements of the chemical plant, because a lithium bromide and water-based absorption refrigeration unit was considered one of the two most common types of absorption refrigeration units in use, and a lithium bromide and water working fluid would have been appropriate when temperature levels greater than 0 °C are required, as taught by Coker; 
and the lithium bromide-water working pair has been in use in commercial refrigeration applications for many years, since 1950, as taught by Sarbu et al.
Regarding claims 26 and 27, Avery et al. (see paragraph [0021]) further discloses that the method comprises installing the heat exchanger 36 at a location that is between the existing steam users (i.e., steam turbines 10) and the existing steam condenser 15.  As shown in FIG. 1, a steam duct (i.e., the duct connecting an exhaust steam outlet 25, 26 to an inlet of the heat exchanger 36) directs steam from the steam users 10 to the heat exchanger, and the heat exchanger 36 is located in proximity to the steam condenser 15.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to either: i) remove a steam duct originally directed to the steam condenser 15, install a new steam duct of smaller length, and install the heat exchanger 36 between the newly installed steam duct and the steam condenser 15; or ii) remove a portion of a steam duct directed to the steam condenser 15, said portion being in proximity to the steam condenser 15, and install the heat exchanger 36 in the place of said removed portion, in the modified method of Bauer et al. because such steps would have been evident to a mechanical engineer in the art for enabling the disclosed installation of the heat exchanger 36 at its required location between the existing steam users 10 and the existing steam condenser 15, with the heat exchanger 36 being positioned in proximity to the existing steam condenser 15 (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
Yoshimura et al. discloses an apparatus (see FIG. 1-9) comprising a steam user (i.e., steam turbine 19); at least one steam condenser (i.e., the region comprising tube groups 22 including heat exchange tubes 21, on which steam is condensed); and a heat exchanger (i.e., a low pressure feed water heater 20) arranged to intercept at least part of a steam flow (i.e., from exhaust part 24 of the steam turbine 19) directed to the steam condenser; said heat exchanger 20 being fitted within a steam duct (i.e., a duct defined by the upper portion of the body 18) directed to the at least one steam condenser 21,22.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Bauer et al. because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress a pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219), Sarbu et al. (Energy and Buildings 67 (2013) 286-297), and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and in further view of Sanada et al. (JP 05-045019).
Avery et al. discloses that the heat exchanger 36 may be any conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
Sanada et al. discloses an apparatus (see FIG. 1; translation) comprising: a refrigeration system including an absorption refrigeration unit (i.e., an absorption refrigerating machine including an absorber 21; see paragraph [0007]); a steam system (see paragraph [0006]) including a steam producer (i.e., a boiler 1 for generating high pressure steam), a steam user (i.e., a steam turbine 2 which converts steam energy into power energy), and a steam condenser (i.e., condenser 4); and a heat exchanger 5 (see paragraph [0007]) arranged capture heat from the steam exhausted from the steam user; said heat exchanger 5 transferring heat to a working fluid of the at least one absorption refrigeration unit (i.e., a working fluid comprising a LiBr solution 22 from the absorber 21, fed by a solution pump 24 to the heat exchanger 5) to provide at least part of a heat input required for operation of the refrigeration system; said heat exchanger 5 including a coil/tube having an inlet and an outlet for the working fluid 22.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Bauer et al. to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Response to Arguments
Applicant's arguments filed on October 14, 2022 have been fully considered.
Regarding the rejection of claims 15 and 25 under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants), Applicant (at page 6, third paragraph, to page 7, second paragraph) argues,
 “The PTO asserted that Avery broadly discloses working pairs that can be used as adsorption chillers in paragraph [0022] of Avery. See Office Action, p. 4, Il. 14-21. Applicant notes that in that same paragraph [0022] of Avery, ammonia and water are mentioned as a possible working pair in the context of adsorption chillers, even though a silica gel-water working pair is most preferred. The PTO asserts that one of ordinary skill in the art would understand that this as a “misnomer” because it is well known that ammonia and water are a working pair of an absorption refrigeration system.
While an inoperative device of a reference “is prior art for all that it teaches” (MPEP, 2121.01(II)), Applicant respectfully submits that Avery appears to provide an enabling disclosure for adsorption chillers only. In particular, [0031]-[0036] of Avery disclose in a great detail the sequence of a four-step adsorption cycle for an adsorption chiller system loaded with silica gel and wherein water is used as a refrigerant vapor. No embodiment of Avery appears to address how an ammonia and water working pair should be used in the adsorption chiller therein described, or how the chiller of Avery should be structurally transformed to be used with that working pair, or how an absorption cycle should be carried out for achieving the technical purpose of Avery, i.e. extracting the heat in an exhaust steam and using it as one of the drivers for an adsorption chiller ([0006]). Accordingly, the PTO has not demonstrated that Avery provides an enabling disclosure for an absorption chiller.
Applicant respectfully submits that, as Avery requires an adsorption chiller system as an essential feature (see claim 1 of Avery), one of ordinary skill in the art would look at the disclosure of an ammonia and water working pair as an evident mistake, and not at all as a suggestion to replace the essential adsorption chiller system with an undisclosed absorption chiller system. This is indeed true in view of Sarbu and Coker, both being sources of information for recognizing that the disclosure of Avery contains an error and for amending such error by discarding the ammonia and water working pair from among the possible alternatives that could be implemented in an adsorption chiller according to Avery.
The PTO further asserted that “it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP § 2123.” Office Action, p. 6. Applicant respectfully disagrees, and submits that the peculiarities of the present case do not comply with the principles of MPEP § 2123: there is no reasonable suggestion in Avery to one having ordinary skill in the art to use the ammonia and water working pair, because that working pair is not a preferred embodiment of an adsorption chiller but an erroneous and non-enabling embodiment falling outside the disclosure of this reference.”
	The Office respectfully disagrees.  Applicant, in summary, argues that Avery et al. is a non-enabling disclosure for absorption refrigeration, and it is only enabling for adsorption refrigeration.  However, as stated in MPEP § 2121.01, “A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention."”.  Also, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.”
Accordingly, the teachings of Sarbu et al., as described in the Response to Arguments section of the final Office action, have now been incorporated into the rejections under 35 U.S.C. 103.  Sarbu et al. (see 6.2.1. Absorption refrigeration) additionally discloses equipment used in conventional absorption refrigeration systems, wherein,
“The absorption refrigeration technology consists of a generator, a pump and an absorber that are collectively capable of compressing the refrigerant vapour.  The evaporator draws the vapour refrigerant by absorption into the absorber.  The extra thermal energy separates the refrigerant vapour from the rich-solution.  The condenser condenses the refrigerant by rejecting the heat and then the cooled liquid refrigerant is expanded by the evaporator, and the cycle is completed.
The refrigerant side of the absorption system essentially works under the same principle as the vapour compression system. However, the mechanical compressor used in the vapour compression cycle is replaced by the thermal compressor in the absorption system.  The thermal compressor consists of the absorber, the generator, the solution pump, and the expansion valve.  The attractive feature of the absorption system is that any types of heat source, including solar heat and waste heat, can be utilized in the desorber.”
	Examples of absorption refrigeration systems are also illustrated in FIGs. 8-10.
Therefore, the disclosure by Avery et al. of a refrigeration system comprising an absorption refrigeration unit (i.e., a chiller using an ammonia-water working pair) would have been “enabling” because one of ordinary skill in the art could have combined the Avery et al. disclosure with conventional knowledge on absorption refrigeration technology, as taught by Sarbu et al., in order to make or use the claimed invention without undue experimentation.
	And, even if the disclosure of an “ammonia-water” working pair was a mistake by Avery et al., the substitution of a refrigeration system with an absorption refrigeration unit for a refrigeration system with an adsorption refrigeration unit, for the same purpose of providing cooling/refrigeration in a chemical plant, would have nevertheless been obvious to one of ordinary skill in the art because, “In closed sorption technology, there are two basic methods: absorption refrigeration and adsorption refrigeration” (see Sarbu et al. at 6.2 Closed sorption systems).  Thus, one of ordinary skill in the art could have substituted one closed sorption refrigeration technology for the other, and the results of the substitution would have been predictable.  See MPEP § 2143, I.B.   
	Regarding the rejection of claims 15 and 25 under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants), Applicant’s arguments (at page 7, last two paragraphs) are based upon the asserted deficiencies of Avery et al., as discussed above.  Accordingly, the Office’s same comments apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774